Citation Nr: 1512094	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) disability compensation benefits.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to September 1966.  The appellant is the Veteran's spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 Special Apportionment Decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2014, the Board remanded the claim for further development. 


FINDING OF FACT

In January 2015, prior to the promulgation of a decision, the Board received notification from the appellant that she no longer wanted to pursue her appeal regarding her entitlement to an apportionment of the Veteran's VA disability compensation benefits.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant are met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. Id.  In this case, the appellant has withdrawn this appeal via written correspondence.  See her January 14, 2015 statement.  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding entitlement to apportionment of the Veteran's VA disability compensation benefits is dismissed.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


